Citation Nr: 0700711	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the Recognized Guerilla 
Forces of the Philippines from October 1944 to June 1945.  
The veteran died in May 2001 and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died in May 
2001 at the age of 75; the immediate cause of death was 
cardiopulmonary arrest due to multiorgan failure due to 
sepsis; the antecedent cause of death was listed as 
community-acquired pneumonia; significant conditions 
contributing to death were listed as cerebrovascular accident 
(CVA) with thrombosis of the left middle cerebral artery and 
right-sided hemiparesis.

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  The veteran's cardiovascular disease, cerebrovascular 
disease, and pneumonia with sepsis began decades post-service 
and there is no competent evidence that links any of these 
fatal conditions to any incident of active duty.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim 
and has fully disclosed the government's duties to assist 
her.  In a November 2003 letter, the appellant was notified 
of the information and evidence needed to substantiate and 
complete her claim.  The appellant was specifically informed 
as to what evidence she was to provide and to what evidence 
VA would attempt to obtain on her behalf. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The November 2003 letter advised the appellant to 
let VA know of any information or evidence in her possession 
which would aid in the substantiation of her claim.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that he received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The November 2003 VCAA notice was provided by the RO prior to 
the January 2004 RO decision that is the subject of this 
appeal.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices. 

The appellant was not notified of evidence necessary to 
establish an effective date of award should service 
connection indeed be granted for her claim as is required per 
recent United States Court of Appeals for Veterans Claims 
(Court) precedent.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As this is a claim for service connection 
for the cause of the veteran's death, there is no issue 
relating to a potential rating.  As to an effective date if 
the claim is granted, despite the inadequate notice provided 
to the appellant on this latter element, the Board finds no 
prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  In this case, as the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, it 
renders moot any question as to an effective date.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

As to any duty to provide a medical opinion on the cause of 
the veteran's death or whether it was linked to service, the 
Board notes that the record clearly shows that the veteran 
died of cardiopulmonary arrest due to complications from 
pneumonia with sepsis and cerebrovascular disease, and there 
is no indication of such until decades post-service, nor is 
there any competent evidence that suggests a link between the 
veteran's fatal conditions and service.  Under these 
circumstances, there is no duty to provide a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular disease and cerebral thrombosis, was manifest 
to a compensable degree within one year of service 
separation.  38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Service connection also may be 
granted with evidence that a service-connected disability 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  As 
to the principal cause of death, the regulations provide that 
a "service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  See 38 C.F.R. § 3.312(b).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.




Analysis

The appellant contends that the veteran, while serving in the 
Recognized Guerilla Forces of the Philippines during the 
Second World War, contracted malaria, and that this condition 
subsequently produced the veteran's death in May 2001.

The veteran's death certificate lists his immediate cause of 
death as cardiopulmonary arrest secondary to multiorgan 
failure due to sepsis.  Community-acquired pneumonia (high 
risk) was noted as an antecedent cause of death.  In 
addition, a history of a cerebrovascular accident (CVA) with 
thrombosis of the left middle cerebral artery with right-
sided hemiparesis was found to be a significant condition 
contributing to death.  Malaria was not noted on the death 
certificate, nor does the record contain any indication of 
treatment for malaria at any time during or after service.  
The appellant's contention that malaria arose in service and 
played a role in causing death must thus be disregarded 
because, even if there was such a history, there is no 
competent evidence that malaria contributed in any way to the 
veteran's death.  

With respect to the listed conditions which directly caused 
death, or substantially or materially contributed to death as 
a "significant condition, the Board finds that the veteran's 
service medical record consists of a report of a physical 
examination associated with an Army of the Philippines 
personnel record.  The report of this examination, dated in 
June 1945, is negative for any findings relating to heart 
disease, lung disease, cerbrovascular disease, or sepsis.  

The record is devoid of any evidence of cardiovascular 
disease, cerebrovascular disease, pneumonia or sepsis during 
service or for decades thereafter.  The appellant has posited 
records of hospital treatment, covering the periods of 
October through November 2000, which do discuss 
cardiopulmonary problems, CVA, and sepsis.  There is also a 
medical record indicating the presence of aortic artery 
disease in 1999.  The information contained in these reports, 
however, is the earliest indication of the veteran's 
ultimately fatal conditions.  This large temporal gap between 
separation from service and the onset of the diseases that 
caused or contributed materially to his death is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (evidence 
of a prolonged period without medical complaint can be 
considered in service connection claims).  In light of the 
absence of any medical evidence of relevant abnormal findings 
until decades post-service, as well as the lack of a 
competent opinion suggesting a nexus between any of the 
veteran's terminal conditions and service, the Board 
concludes that the evidence does not support a finding that 
the veteran's death was caused, or substantially or 
materially contributed to, by a condition arising during 
military service, and this claim must be denied.  

The Board notes that the appellant has submitted additional 
hospital records to support her claim, which have not been 
considered by the RO.  The Board, however, finds no reason to 
remand for local consideration, as the information contained 
in these reports does not present any evidence relevant to 
the appellant's claim.  See 38 C.F.R. § 20.1304 (2006).  
Specifically, while the additional records do indicate the 
presence of aortic artery disease in 1999, the onset of 
cardiovascular disease during the years immediately preceding 
death is not in dispute.  There is no associated opinion 
which links the onset of this condition to the veteran's 
service.  Therefore, the additional evidence is merely 
cumulative of evidence already of record, adding to the 
already established fact that the veteran's cardiac and 
vascular difficulties, ultimately responsible for his death, 
required treatment many years after separation from service. 

The only indication suggestive of a link between the 
veteran's death and any incident or event in service comes 
from the appellant's own lay statements.  As the appellant 
has not been shown to have the proper medical knowledge to 
render an opinion on an earlier diagnosis or etiology of the 
veteran's fatal conditions, her assertions regarding such are 
of no probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


